NO. 07-11-00070-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                   APRIL 13, 2011


                        IN RE JACKIE LEE BIBBS, RELATOR


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Relator, Jackie Lee Bibbs, has filed an “Application for Leave to File Writ of

Mandamus” requesting this Court abate “this cause1 back to the trial court for

evidentiary/admonishment hearings.” We deny the petition.


      Texas Rule of Appellate Procedure 52.32 identifies the requirements for a petition

for writ of mandamus filed in this Court.3    Bibbs has failed to comply with these

requirements. Rule 52.3(a) requires that a petition must include a complete list of all

parties and the names and addresses of all counsel. Bibbs does not include any such

      1
        We presume that Bibbs’s reference to “this cause” is a reference to his pending
criminal appeal in Cause Number 07-10-0300-CR, rather than the present original
proceeding.
      2
        Further citation of Texas Rules of Appellate Procedure will be by reference to
ARule __.@
      3
      While Bibbs’s filing is denominated as an application for leave to file a writ of
mandamus, we construe it to be a petition requesting this Court issue a writ of
mandamus.
list. Bibbs identifies the respondent as Peggy Culp, the Clerk of the Seventh Court of

Appeals, and alleges that Culp has breached her ministerial duties in regard to Bibbs’s

direct appeal; however, the specific relief requested by Bibbs (abatement and,

presumably, remand to the trial court) would appear to request that this Court issue a

writ of mandamus against itself. Rule 52.3(b) requires that the petition include a table of

contents with references to the pages of the petition and an indication of the subject

matter of each issue or point raised in the petition. Bibbs’s petition includes no table of

contents. Rule 52.3(c) requires that a petition include an index of authorities in which all

authorities cited in the petition are arranged alphabetically and the page(s) upon which

the authorities are cited is indicated. Bibbs=s petition includes no index of authorities.

Rule 52.3(d) requires a statement of the case that includes a concise description of the

nature of the underlying proceeding. Bibbs=s petition does not contain a statement of

the case, and does not include a concise description of the nature of the underlying

proceeding. Rule 52.3(e) requires the petition include a statement regarding the basis

of this Court’s jurisdiction. Bibbs’s petition does not include a jurisdictional statement.4

Rule 52.3(f) requires the petition include a concise statement of all issues or points

presented for relief. Bibbs’s petition includes no such statement. Rule 52.3(g) requires

the petition include a statement of facts supported by citation to competent evidence

included in the appendix or record. Bibbs’s petition does not include a statement of

facts. Rule 52.3(h) requires a clear and concise argument for the contentions made,

       4
          It appears that Bibbs attempted to identify the basis of this Court’s jurisdiction
by citing statutes and rules that Bibbs contends were violated. Not every violation of a
statute or rule will authorize the extraordinary relief of mandamus. Further, none of the
statutes or rules cited by Bibbs are applicable to the complaints Bibbs asserts in his
petition.
                                             2
with appropriate citations to authorities.    Bibbs’s argument is not clear nor does it

identify any authority that would authorize the relief sought. Rule 52.3(i) requires the

petition include a short conclusion that clearly states the nature of the relief sought.

Bibbs’s petition does not clearly state the nature of the relief sought in that it identifies

the Clerk of this Court as the respondent, but then requests this Court issue a writ of

mandamus ordering his pending criminal appeal abated to the trial court.            Clearly,

abating and remanding a pending appeal is beyond the authority of an appellate court

clerk. Finally, Rule 52.3(k)(1)(A) requires that the appendix to the petition include a

certified or sworn copy of any order complained of, or other document showing the

matter complained of. Bibbs has not included an appendix to his petition. As each of

these items are required in a petition for writ of mandamus and Bibbs has failed to

comply with these requirements, we may not grant the relief that he requests.


       Additionally, Texas Rule of Appellate Procedure 9.5 requires that, at or before

the time that a document is filed with this Court, a copy of the document must be served

on all parties to the proceeding. Bibbs’s petition includes a certificate of service, but it

indicates only that a copy of the petition was served on the Tarrant County District

Clerk. Nothing in the petition identifies the Tarrant County District Clerk as a party to

this original proceeding. There is no certification that the petition was served on the

named respondent or any other party to this original proceeding.5


       Finally, a liberal construction of Bibbs’s petition reveals that the only parties

       5
          As Bibbs failed to include a complete list of all parties and the names and
addresses of all counsel in his petition and based on the apparent conflict between the
named respondent and the relief requested, we are uncertain who the proper parties to
this original proceeding might be.
                                             3
against whom Bibbs could arguably be requesting this Court to issue writ of mandamus

are the Clerk of this Court, the Tarrant County District Clerk, and this Court itself. A

court of appeals has authority to issue writs of mandamus against district and county

court judges within the court of appeals=s district and all writs necessary to enforce its

jurisdiction. TEX. GOV=T CODE ANN. ' 22.221(a), (b) (Vernon 2004). Clearly, none of the

parties against whom Bibbs might be seeking mandamus relief falls within the express

statutory grant of our mandamus jurisdiction. As such, we may only issue a writ of

mandamus against these parties if the relator shows that issuance of the writ is

necessary to enforce our jurisdiction.     In re Cummins, No. 07-04-0354-CV, 2004

Tex.App. LEXIS 8107, at *2 (Tex.App.BAmarillo Sept. 2, 2004, orig. proceeding) (mem.

op.); In re Coronado, 980 S.W.2d 691, 692 (Tex.App.BSan Antonio 1998, orig.

proceeding). Bibbs’s petition makes no effort to make such a showing.

      As Bibbs=s petition for writ of mandamus does not comply with the requirements

of Rule 52.3, we deny the petition.



                                                       Mackey K. Hancock
                                                            Justice




                                            4